Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 29-36, 38, 40-46, 48-52 have been examined and original claims 1-28, 37, 39, 47, 53-54 have been canceled. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 04, 2021 has been entered.
 
Response to Arguments
Applicant's arguments filed February 01, 2022 have been fully considered but they are not persuasive. The followings are Applicant’s argument and Examiner’s response:
Applicant argues
the test for analogous art is specific. Art is non-analogous unless it is: (1) from the same field of endeavor as the claimed invention; or (2) reasonably pertinent to the particular problem faced by the inventor.t Thus, an art citation that is not from the same field of endeavor as a claimed invention must be “reasonably pertinent” to the problem addressed by the inventor. Art is “reasonably pertinent” when it would “logically commend itself” to an inventor’s attention in considering his problem.’ Conversely, when art is directed to a different purpose than a claimed invention, an inventor would have less motivation or occasion to consider it.°
Sarkar is not from the same field of endeavor because the present claims relate to analyte monitoring systems where an on body unit utilizes multiple data communication circuitry to communicate with sensor electronics and a reader device. In contrast, Sarkar relates to “techniques that combine at least two wireless network (communications) technologies (such as protocols, signaling methods, etc.) and limit when a wireless device employs one of the technologies. In an example embodiment, a passive technology, such as a Radio Frequency Identification (RFID) technology, can be employed to determine whether a certain network technology is available.” Sarkar, para. [0019]. Sarkar touts the power saving capability of their system that results from their technology. See, e.g., para. [0034] (‘In an example embodiment, in order to conserve power, when service from the second signaling technology is unavailable, control logic 406 puts second wireless transceiver 404 in a power save state. In particular embodiments, control logic 406 is configured to switch first transceiver 402 to a power save state while communications employing the second network technology are maintained.”). Therefore, the issue is whether Sarkar is reasonably pertinent to the problem addressed by the Applicant, “to have an in vivo analyte monitoring system which provides warnings or notifications of onset of adverse physiological conditions detected by the analyte monitoring system such as hypoglycemic conditions.” the ’583 Publication, para. [0003].
Applicant respectfully submits that Sarkar is not reasonably pertinent because it neither (1) addresses the same problem nor (2) serves the same purpose as the analyte monitoring systems of the current claims. Sarkar describes using a passive technology, such as RFID, to determine when certain network technology is available (see Sarkar, Abstract), but the claimed subject matter here specifies systems and methods for transmitting a notification signal indicating the adverse condition to a reader device. The two have different purposes. Thus, Sarkar would not have logically commended itself to Applicant’s attention.’

Examiner respectfully disagrees. In response to applicant's argument that Sarkar is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, applicant argues the issue is whether Sarkar is reasonably pertinent to the problem addressed by the Applicant, “to have an in vivo analyte monitoring system which provides warnings or notifications of onset of adverse physiological conditions detected by the analyte monitoring system such as hypoglycemic conditions.” the ’583 Publication, para. [0003].  However, such argued limitation or problem to be addressed is already shown by the primary reference, Bernstein (see para. 104,185,191 and see rejection of claim 29 below: an in vivo analyte monitoring system which provides warnings or notifications of onset of adverse physiological conditions detected by the analyte monitoring system such as hypoglycemic conditions).  The combination in view of Sarkar is relied on the teaching to show the communications modules as separate hardware components on the on body unit integration, wherein the first wireless communication circuitry and the second wireless communication circuitry are each configured to operate autonomously. Sarkar is an analogous art in the same field of electronic sensing and communication system.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, as stated above, the teaching of Bernstein already show the system and method for transmitting a notification signal indicating the adverse condition to a reader device while the teaching and combination in view of Sarkar communications modules as separate hardware components wherein the first wireless communication circuitry and the second wireless communication circuitry are each configured to operate autonomously. In response to applicant's argument that Sarkar touts the power saving capability of their system that results from their technology, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 29-36, 38, 40-46, 48-52 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bernstein (US 2011/0213225) in view of Sarkar et al.  (US 2011/0212746).
As per claim 29, Bernstein shows a method for concurrently supporting multiple data communication modes (figure 1 element 120 for having a display device with multiple modes of data communication with laptop 170, a data processing module 160 and analyte sensor element 101 and paragraph 279 for having different data acquisition modes and notification signals associate with each mode) in an on body unit, 
wherein the on body unit (analyte sensor 101) comprises an analyte sensor (paragraph 1 84 for having predetermined time intervals for measuring an analyte, paragraph 106 for using an in vivo analyte sensor to measure glucose levels and monitors within a given range of minutes, and paragraph 84 for determining glucose levels in the blood or interstitial tissue) coupled with sensor electronics (paragraph 183 for having ASICS and electronics to process raw signals received from the sensors therefore having a coupling means to measure sensor current) having a first wireless communication circuitry and a second wireless communication circuitry (paragraph 196 for having an RF communication link coupled to the body electronics with paragraph 248 for having a RF communications component coupled to an antenna), the method comprising: 
receiving, by the first wireless communication circuitry, an interrogation signal from a reader device (paragraph 193 for having real time analyte level information and paragraph 194 for transmitting the analyte level data on a request from the display unit element 120; wherein the display unit element 120 can be implemented as the claimed reader device); 
transitioning at least a portion of the sensor electronics, including the second wireless communication circuitry, from an inactive power state to an active power state (paragraph [01 04], the communication module which transmits alert notifications is triggered by alarm levels identified by the on-body electronics and operates wholly independently of any requests for regular transmission of glucose levels. In other words, the alarm triggering enhance from an inactive power state to an active power state); 
receiving, by the sensor electronics (paragraph 183: ASICS and electronics), time spaced analyte related signals from the analyte sensor, wherein at least a portion of the analyte sensor is in contact with a bodily fluid (paragraph 184 for having predetermined time intervals for measuring an analyte, paragraph 106 for using an in vivo analyte sensor to measure glucose levels and monitors within a given range of minutes, and paragraph 84 for determining glucose levels in the blood or interstitial tissue); 
processing by the sensor electronics (paragraph 183: ASICS and electronics), the received time spaced analyte related signals to determine if an adverse condition is present (paragraph 194 for having a first and second FIFO buffer for storing subsets of glucose data with consecutive data points every 10 minutes; paragraph 193 for getting trend information using time spaced analyte level data for a given time period, paragraph 104 for determining if analyte level indicate and impending hyperglycemic or hypoglycemic condition; paragraph 1 91 for using the data from the analyte sensor to determine if there is an hypoglycemic or hyperglycemic condition and paragraph 185 for using historical data or stored glucose data to determine an impending condition based on the percentage of time the thresholds were exceeded); 
wherein the adverse condition comprises an impending hypoglycemic condition (paragraph 104 for determining if analyte level indicate and impending hyperglycemic or hypoglycemic condition; paragraph 191 for using the data from the analyte sensor to determine if there is an hypoglycemic or hyperglycemic condition and paragraph 185 for using historical data or stored glucose data to determine an impending condition based on the percentage of time the thresholds were exceeded);
and 
if the adverse condition is present, transmitting, by the second wireless communication circuitry in the on body unit, a notification signal indicating the adverse condition to the reader device (paragraph 189 for notifying the user using a LED or a signal to indicate the onset of an impending adverse condition such as hypoglycemia; paragraph 193 for having real time analyte information and paragraph 264 for providing real time analyte data was rate of change information based on the request and figure 1 element 120 [as reader device] for the display connected to a remote computer element 170 with paragraph 297 for sending the real time data to over a wireless network to a phone).
 Bernstein discloses a number of hardware components in the electronics, including the memory and a processor (figure 16), but does not disclose the communication modules being separate hardware components, wherein the first wireless communication circuitry and the second wireless communication circuitry are each configured to operate autonomously. 
Sarkar shows a method for concurrently supporting multiple data communication modes in a mobile wireless device comprising:
receiving, by the first wireless communication circuitry (sensor 508; Fig. 5; Para. 42,44), an interrogation signal (a predetermined wireless signal) from a reader device (wireless device; any one of  108,208,308,104,204 or 304) since the first wireless communication circuitry can be a passive sensor such as radio frequency identification tag sensor, therefore it would have been obvious the predetermined wireless signal can be interrogation signal from a reader/interrogation device.  It would be an implementation of choosing from a finite number of identified, predictable solutions); 
transitioning at least a portion of the wireless device, including the second wireless communication circuitry (second wireless transceiver 504), from an inactive power state to an active power state (Para. 28,33,42-48; when the sensor [RFID module] detects that the mobile wireless device has moved within range of a wireless device with a wireless technology compatible with the second wireless transceiver, the control logic switches the second wireless transceiver from a power save state to an operating state and establishes communications with the wireless device via the second wireless transceiver); 
transmitting a signal to the reader device (establishes communications with the wireless device via the second wireless transceiver);
wherein the first wireless communication circuitry and the second wireless communication circuitry are each configured to operate autonomously (Para. 28,33,42-48; the sensor 508 is continue searching and detecting the communication range which is operate autonomously from the second wireless transceiver 504 [second wireless communication circuitry], therefore each configured to operate autonomously).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Bernstein, as modified, and embodied the communications modules as separate hardware components on the on body unit integration, as taught by Sarkar, in order to enable reduction of power consumption and requirement of the on body unit with sensor, thereby increasing the effectiveness of the invention.  It would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results.
Regarding claim 30, the combined invention of Bernstein in view of Sarkar meets the limitation of claim and Bernstein further shows discloses outputting an indication related to the transmitted notification signal on a display of the remote device (display unit on the remote computer element 170; Para. 193).
Regarding claim 31, the combined invention of Bernstein in view of Sarkar meets the limitation of claim and Bernstein further shows discloses transmitting, by the reader device, the interrogation signal (paragraph 194 for having a request from the display device for transmitting the stored analyte levels) while Skoldengen, individually or in combination with Bernstein shows the reader device (Fig. 1 and 3: external device 50 and 8).
Regarding claim 32, Bernstein further shows discloses the first wireless communication circuitry comprises a radio frequency identification (RFID) module (paragraph [0020]), particularly with RFID being used to send levels in response to requests (paragraph [0274]) and RF (paragraph [01 04]). In view of the combined first and second wireless communication circuitry, similarly Sarkar also shows the first wireless communication circuitry comprises a radio frequency identification (RFID) module (sensor 508; Fig. 5; Para. 42,44).
Regarding claim 33, the combined invention of Bernstein in view of Sarkar meets the limitation of claim and Bernstein further shows discloses the first wireless communication circuitry is configured to operate according to a first wireless communication protocol, and wherein the second wireless communication circuitry is configured to operate according to a second wireless communication protocol different from the first wireless communication protocol (paragraph [0020]), particularly with RFID being used to send levels in response to requests (paragraph [0274]) and RF (paragraph [0104]).  In view of the combined first and second wireless communication circuitry, similarly Sarkar also shows the first wireless communication circuitry is configured to operate according to a first wireless communication protocol, and wherein the second wireless communication circuitry is configured to operate according to a second wireless communication protocol different from the first wireless communication protocol (Para. 33,44; sensor can be RFID as the first wireless communication protocol; the second wireless communication protocol can be Bluetooth)
Regarding claim 35, the combined invention of Bernstein in view of Sarkar meets the limitation of claim and Bernstein further the reader device is a mobile phone (Para. 76,107,108,225; mobile phone).
Regarding claim 34, the combined invention of Bernstein in view of Sarkar meets the limitation of claim and Bernstein further discloses the second wireless communication protocol is a Bluetooth or Bluetooth Low Energy protocol (claim 21 and Para. 284).  In view of combined first and second wireless communication circuitry, Sarkar similar shows the second wireless communication protocol is Bluetooth (Para. 33)
Regarding claim 36, the combined invention of Bernstein in view of Sarkar meets the limitation of claim and Bernstein further shows the analyte sensor is configured to sense a glucose level in the bodily fluid (paragraph 187 for the body electronics getting a request command from the display device element 1 20 to send analyte level information and paragraph 278 for responding to requests for glucose data; paragraph 184 for having predetermined time intervals for measuring an analyte, paragraph 106 for using an in vivo analyte sensor to measure glucose levels and monitors within a given range of minutes, and paragraph 84 for determining glucose levels in the blood or interstitial tissue).  
Regarding claim 38, the combined invention of Bernstein in view of Sarkar meets the limitation of claim and Bernstein further shows the instructions, when executed by the one or more processors, further cause the one or more processors to determine a rate of change of a monitored analyte level (Para. 70,106,270,273,285).  

Regarding claim 40, Bernstein shows an on body unit configured to concurrently support multiple data communication modes (figure 1 element 120 for having a display device with multiple modes of data communication with laptop 170, a data processing module 160 and analyte sensor element 101 and paragraph 279 for having different data acquisition modes and notification signals associate with each mode), the on body unit (analyte sensor 101) comprising: 
an analyte sensor at least a portion of which is configured to be in contact with a bodily fluid (paragraph 1 84 for having predetermined time intervals for measuring an analyte, paragraph 106 for using an in vivo analyte sensor to measure glucose levels and monitors within a given range of minutes, and paragraph 84 for determining glucose levels in the blood or interstitial tissue); and  -3-Application No. 16/507,173Docket No.: A0130.0116.X1C2 11647USC3 
sensor electronics coupled with the analyte sensor in the on body unit (paragraph 183 for having ASICS and electronics to process raw signals received from the sensors therefore having a coupling means to measure sensor current), 
the sensor electronics comprising: a first wireless communication circuitry, a second wireless communication circuitry (paragraph 196 for having an RF communication link coupled to the body electronics with paragraph 248 for having a RF communications component coupled to an antenna), 
one or more processors coupled with a memory (figure 16; paragraph 183 for having the sensor having a control unit for storing data and a memory including RAM and ROM), the memory storing instructions that, when executed by the one or more processors, cause the one or more processors to: 
detect an interrogation signal received by the first wireless communication circuitry from a reader device (paragraph 193 for having real time analyte level information and paragraph 194 for transmitting the analyte level data on a request from the display unit element 120; wherein the display unit element 120 can be implemented as the claimed reader device), 
transition at least a portion of the sensor electronics, including the second wireless communication circuitry, from an inactive power state to an active power state (paragraph [01 04], the communication module which transmits alert notifications is triggered by alarm levels identified by the on-body electronics and operates wholly independently of any requests for regular transmission of glucose levels. In other words, the alarm triggering enhance from an inactive power state to an active power state), 
process time spaced analyte related signals received from the analyte sensor to determine if an adverse condition is present (paragraph 184 for having predetermined time intervals for measuring an analyte, paragraph 106 for using an in vivo analyte sensor to measure glucose levels and monitors within a given range of minutes, and paragraph 84 for determining glucose levels in the blood or interstitial tissue; paragraph 194 for having a first and second FIFO buffer for storing subsets of glucose data with consecutive data points every 10 minutes; paragraph 193 for getting trend information using time spaced analyte level data for a given time period, paragraph 104 for determining if analyte level indicate and impending hyperglycemic or hypoglycemic condition; paragraph 1 91 for using the data from the analyte sensor to determine if there is an hypoglycemic or hyperglycemic condition and paragraph 185 for using historical data or stored glucose data to determine an impending condition based on the percentage of time the thresholds were exceeded), 
wherein the adverse condition comprises an impending hypoglycemic condition (paragraph 104 for determining if analyte level indicate and impending hyperglycemic or hypoglycemic condition; paragraph 191 for using the data from the analyte sensor to determine if there is an hypoglycemic or hyperglycemic condition and paragraph 185 for using historical data or stored glucose data to determine an impending condition based on the percentage of time the thresholds were exceeded);
and 
if the adverse condition is present, cause the second wireless communication circuitry to transmit a notification signal indicating the adverse condition to the reader device (paragraph 189 for notifying the user using a LED or a signal to indicate the onset of an impending adverse condition such as hypoglycemia; paragraph 193 for having real time analyte information and paragraph 264 for providing real time analyte data was rate of change information based on the request and figure 1 element 120 [as reader device] for the display connected to a remote computer element 170 with paragraph 297 for sending the real time data to over a wireless network to a phone).  
Bernstein discloses a number of hardware components in the electronics, including the memory and a processor (figure 16), but does not disclose the communication modules being separate hardware components, wherein the first wireless communication circuitry and the second wireless communication circuitry are each configured to operate autonomously. 
Sarkar shows a method for concurrently supporting multiple data communication modes in a mobile wireless device comprising:
receiving, by the first wireless communication circuitry (sensor 508; Fig. 5; Para. 42,44), an interrogation signal (a predetermined wireless signal) from a reader device (wireless device; any one of  108,208,308,104,204 or 304) since the first wireless communication circuitry can be a passive sensor such as radio frequency identification tag sensor, therefore it would have been obvious the predetermined wireless signal can be interrogation signal from a reader/interrogation device.  It would be an implementation of choosing from a finite number of identified, predictable solutions); 
transitioning at least a portion of the wireless device, including the second wireless communication circuitry (second wireless transceiver 504), from an inactive power state to an active power state (Para. 28,33,42-48; when the sensor [RFID module] detects that the mobile wireless device has moved within range of a wireless device with a wireless technology compatible with the second wireless transceiver, the control logic switches the second wireless transceiver from a power save state to an operating state and establishes communications with the wireless device via the second wireless transceiver); 
transmitting a signal to the reader device (establishes communications with the wireless device via the second wireless transceiver);
wherein the first wireless communication circuitry and the second wireless communication circuitry are each configured to operate autonomously (Para. 28,33,42-48; the sensor 508 is continue searching and detecting the communication range which is operate autonomously from the second wireless transceiver 504 [second wireless communication circuitry], therefore each configured to operate autonomously).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Bernstein, as modified, and embodied the communications modules as separate hardware components on the on body unit integration, as taught by Sarkar, in order to enable reduction of power consumption and requirement of the on body unit with sensor, thereby increasing the effectiveness of the invention.  It would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results.
Regarding claim 41, the combined invention of Bernstein in view of Sarkar meets the limitation of claim and Bernstein further shows the one or more processors includes an application specific integrated circuit (ASIC) (paragraph 183 for having ASICS and electronics to process raw signals received from the sensors therefore having a coupling means to measure sensor current).  
Regarding claim 42, the combined invention of Bernstein in view of Sarkar meets the limitation of claim and Bernstein further shows the first wireless communication circuitry comprises a radio frequency identification (RFID) module (paragraph [0020]), particularly with RFID being used to send levels in response to requests (paragraph [0274]) and RF (paragraph [0104]).  In view of the combined first and second wireless communication circuitry, Sarkar similarly shows the first wireless communication circuitry comprises a radio frequency identification (RFID) module (Para. 44).
Regarding claim 43, the combined invention of Bernstein in view of Sarkar meets the limitation of claim and Bernstein further shows the first wireless communication circuitry is configured to operate according to a first wireless communication protocol, and wherein the second wireless communication circuitry is configured to operate according to a second wireless communication protocol different from the first wireless communication protocol (paragraph [0020]), particularly with RFID being used to send levels in response to requests (paragraph [0274]) and RF (paragraph [01 04]).  
Regarding claim 44, the combined invention of Bernstein in view of Sarkar meets the limitation of claim and Bernstein further discloses the second wireless communication protocol is a Bluetooth or Bluetooth Low Energy protocol (claim 21 and Para. 284).  In view of the combined first and second wireless communication circuitry, Sarkar similarly shows the first wireless communication circuitry comprises the second wireless communication protocol is a Bluetooth (Para. 33)
Regarding claim 45, the combined invention of Bernstein in view of Sarkar meets the limitation of claim and Bernstein further shows the reader device is a mobile phone (Para. 76,107,108,225; mobile phone).  
Regarding claim 46, the combined invention of Bernstein in view of Sarkar meets the limitation of claim and Bernstein further shows the analyte sensor is configured to sense a glucose level in the bodily fluid (paragraph 187 for the body electronics getting a request command from the display device element 1 20 to send analyte level information and paragraph 278 for responding to requests for glucose data; paragraph 184 for having predetermined time intervals for measuring an analyte, paragraph 106 for using an in vivo analyte sensor to measure glucose levels and monitors within a given range of minutes, and paragraph 84 for determining glucose levels in the blood or interstitial tissue).  
Regarding claim 48, the combined invention of Bernstein in view of Sarkar meets the limitation of claim and Bernstein further shows the instructions, when executed by the one or more processors, further cause the one or more processors to determine a rate of change of a monitored analyte level (Para. 70,106,270,273,285).  
Regarding claim 49, Bernstein shows an integrated analyte monitoring assembly configured to concurrently support multiple data communication modes (figure 1 element 120 for having a display device with multiple modes of data communication with laptop 170, a data processing module 160 and analyte sensor element 101 and paragraph 279 for having different data acquisition modes and notification signals associate with each mode), the integrated analyte monitoring assembly comprising: 
an analyte sensor (analyte sensor 101) configured to sense an in vivo analyte level in a bodily fluid (paragraph 1 84 for having predetermined time intervals for measuring an analyte, paragraph 106 for using an in vivo analyte sensor to measure glucose levels and monitors within a given range of minutes, and paragraph 84 for determining glucose levels in the blood or interstitial tissue); and 
sensor electronics (paragraph 183 for having ASICS and electronics to process raw signals received from the sensors therefore having a coupling means to measure sensor current) communicatively coupled with the analyte sensor in the integrated monitoring assembly, the sensor electronics comprising: 
a first wireless communication circuitry, a second wireless communication circuitry (paragraph 196 for having an RF communication link coupled to the body electronics with paragraph 248 for having a RF communications component coupled to an antenna), 
one or more processors coupled with a memory (figure 16), the memory storing instructions that, when executed by the one or more processors, cause the one or more processors to: 
detect an interrogation signal received by the first wireless communication circuitry from a remote device (paragraph 193 for having real time analyte level information and paragraph 194 for transmitting the analyte level data on a request from the display unit element 120; wherein the display unit element 120 can be implemented as the claimed remote device), 
transition at least a portion of the sensor electronics, including the second wireless communication circuitry, from an inactive power state to an active power state (paragraph [01 04], the communication module which transmits alert notifications is triggered by alarm levels identified by the on-body electronics and operates wholly independently of any requests for regular transmission of glucose levels. In other words, the alarm triggering enhance from an inactive power state to an active power state), 
process time spaced analyte related signals received from the analyte sensor to determine if an adverse condition is present (paragraph 184 for having predetermined time intervals for measuring an analyte, paragraph 106 for using an in vivo analyte sensor to measure glucose levels and monitors within a given range of minutes, and paragraph 84 for determining glucose levels in the blood or interstitial tissue; paragraph 194 for having a first and second FIFO buffer for storing subsets of glucose data with consecutive data points every 10 minutes; paragraph 193 for getting trend information using time spaced analyte level data for a given time period, paragraph 104 for determining if analyte level indicate and impending hyperglycemic or hypoglycemic condition; paragraph 1 91 for using the data from the analyte sensor to determine if there is an hypoglycemic or hyperglycemic condition and paragraph 185 for using historical data or stored glucose data to determine an impending condition based on the percentage of time the thresholds were exceeded), 
wherein the adverse condition comprises an impending hypoglycemic condition (paragraph 104 for determining if analyte level indicate and impending hyperglycemic or hypoglycemic condition; paragraph 191 for using the data from the analyte sensor to determine if there is an hypoglycemic or hyperglycemic condition and paragraph 185 for using historical data or stored glucose data to determine an impending condition based on the percentage of time the thresholds were exceeded);
and cation No. 16/507,173Docket No.: A0130.0116.X1C2
11647USC3 if the adverse condition is present, cause the second wireless communication circuitry to transmit a notification signal indicating the adverse condition to the remote device (paragraph 189 for notifying the user using a LED or a signal to indicate the onset of an impending adverse condition such as hypoglycemia; paragraph 193 for having real time analyte information and paragraph 264 for providing real time analyte data was rate of change information based on the request and figure 1 element 120 [as remote device] for the display connected to a remote computer element 170 with paragraph 297 for sending the real time data to over a wireless network to a phone).
Bernstein discloses a number of hardware components in the electronics, including the memory and a processor (figure 16), but does not disclose the communication modules being separate hardware components, wherein the first wireless communication circuitry and the second wireless communication circuitry are each configured to operate autonomously. 
Sarkar shows a method for concurrently supporting multiple data communication modes in a mobile wireless device comprising:
receiving, by the first wireless communication circuitry (sensor 508; Fig. 5; Para. 42,44), an interrogation signal (a predetermined wireless signal) from a reader device (wireless device; any one of  108,208,308,104,204 or 304) since the first wireless communication circuitry can be a passive sensor such as radio frequency identification tag sensor, therefore it would have been obvious the predetermined wireless signal can be interrogation signal from a reader/interrogation device.  It would be an implementation of choosing from a finite number of identified, predictable solutions); 
transitioning at least a portion of the wireless device, including the second wireless communication circuitry (second wireless transceiver 504), from an inactive power state to an active power state (Para. 28,33,42-48; when the sensor [RFID module] detects that the mobile wireless device has moved within range of a wireless device with a wireless technology compatible with the second wireless transceiver, the control logic switches the second wireless transceiver from a power save state to an operating state and establishes communications with the wireless device via the second wireless transceiver); 
transmitting a signal to the reader device (establishes communications with the wireless device via the second wireless transceiver);
wherein the first wireless communication circuitry and the second wireless communication circuitry are each configured to operate autonomously (Para. 28,33,42-48; the sensor 508 is continue searching and detecting the communication range which is operate autonomously from the second wireless transceiver 504 [second wireless communication circuitry], therefore each configured to operate autonomously).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Bernstein, as modified, and embodied the communications modules as separate hardware components on the on body unit integration, as taught by Sarkar, in order to enable reduction of power consumption and requirement of the on body unit with sensor, thereby increasing the effectiveness of the invention.  It would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results.
Regarding claim 50, the combined invention of Bernstein in view of Sarkar meets the limitation of claim and Bernstein further shows the analyte sensor comprises a fully implantable sensor (Para. 85, 144; Fig. 8C and 8D).  Skoldengen also shows fully implantable sensor (Fig. 2; Para. 2, 32).
Regarding claim 51, the combined invention of Bernstein in view of Sarkar meets the limitation of claim and Bernstein further shows the analyte sensor and sensor electronics are disposed in an on body unit (analyte sensor 101 with paragraph 183 for having ASICS and electronics which is an body unit).  Skoldengen also shows the analyte sensor and sensor electronics are disposed in an on body unit (Fig. 1-2; Para. 2, 32; IMD 10).
Regarding claim 52, the combined invention of Bernstein in view of Sarkar meets the limitation of claim and Bernstein further shows the first wireless communication circuitry comprises a radio frequency identification (RFID) module (paragraph 2, 0274, 0104), and wherein the second wireless communication circuitry is configured to operate according to a Bluetooth or Bluetooth Low Energy protocol (claim 21 and Para. 284).  In view of the combined first and second wireless communication circuitry, Sarkar similarly also the first wireless communication circuitry comprises a radio frequency identification (RFID) module (Para. 44), and wherein the second wireless communication circuitry is configured to operate according to a Bluetooth or Bluetooth Low Energy protocol (Para. 33).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOI C LAU/Primary Examiner, Art Unit 2689